Exhibit10.22 CONFIDENTIAL TREATMENT REQUESTED Certain portions of this document have been omitted pursuant to a request for Confidential Treatment and, where applicable, have been marked with “[***]” to indicate where omissions have been made. The confidential material has been filed separately with the Securities and Exchange Commission. CREDIT AGREEMENT dated as of March 31, 2016 among DOMINO SOLAR LTD as Borrower SOLARCITY CORPORATION as Performance Guarantor and as Manager DOM SOLAR LESSOR I, LP as Original Lessor Credit Suisse AG, New York Branch as Agent for the financial institutionsthat may from time to time become parties hereto as Lenders
